DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9-12, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okawa et al. [Okawa] (US Patent No. 4,188,663) in view of Wells (US PGPub 2006/0006701).

As to claim 1
Okawa discloses a power failure detecting system (power failure detection means, see column 4, line 25) comprising: 
a power unit (power source 10, see Fig 1) outputting a voltage (see Fig. 1); 
a detection unit (adding circuit 74, see Fig. 1) coupling to the power unit and obtaining the voltage (see Fig. 1); 
wherein the detection unit outputs a detection signal (output; see column 2, line 34); and
a control unit (malfunction preventing circuit; see column 4, line 33) coupling to the detection unit and the management substrate, and obtaining the detection signal and the status signal, wherein the control unit produces output only when a value is continuously output for a predetermined time (see column 4, lines 33-36).
Though Okawa discloses the power failure detection system detecting whether a power failure is erroneous; Okawa fails to specifically disclose the power failure detection system further comprising:
a management substrate coupling to the power unit; 
wherein the management substrate monitors an operating state of the power unit, and outputs a status signal; 

wherein when the status signal is maintained in the high level within the preset time, the control unit outputs system interrupt instruction; and 
when the status signal is switched from the high level to the low level within the preset time, the control unit does not output the system interrupt instruction. 
Wells discloses a failure detection system comprising:
a detection unit (motion sensor 512, see Fig. 6) outputting a detection signal (see paragraph 0064, lines 1-3);
a management substrate (detection system control device 516, see Fig. 6) coupling to a unit (see paragraph 0059, lines 10-13); 
wherein the management substrate monitors an operating state, and outputs a status signal (motion sensed) (see paragraph 0086, lines 1-2); 
a control unit (roof control unit 300, see Fig. 3);
wherein when the detection signal is at a low level, the control unit determines whether the status signal is maintained in a high level within a preset time (see paragraph 0086, lines 1-9); 
wherein when the status signal is maintained in the high level (motion detected) within the preset time, the control unit outputs system interrupt instruction (cease operation signal; see paragraph 0086, line 24) (see paragraph 0086, lines 17-28); and 
when the status signal is switched from the high level to the low level (no motion detected) within the preset time, the control unit does not output the system interrupt instruction (see paragraph 0086, lines 28-37).
As to claim 2
Okawa discloses the power failure detecting system of claim 1, wherein the power failure detecting system further comprises a management unit (speed command circuit 32, see Fig. 1), and the management unit is electrically coupled to the control unit, and the management unit obtains the system interrupt instruction (see column 3, lines 23-32 and column 4, lines 17-24). As to claim 3
Okawa discloses the power failure detecting system of claim 2, wherein the management unit generates an error event according to the system interrupt instruction (see column 3, lines 23-32 and column 4, lines 17-24). As to claim 4
Okawa discloses the power failure detecting system of claim 1, wherein the control unit is a complex programmable logic device (CPLD) (see column 3, lines 22-25). As to claim 5
Okawa discloses the power failure detecting system of claim 1, wherein the control unit is a field programmable gate array (FPGA) (see column 3, lines 22-25). As to claim 6
Okawa and Wells disclose the power failure detecting system as cited in claim 1; however, Okawa and Wells fail to specifically disclose the system wherein the preset time is 200 ms. 
It would have been obvious to one of ordinary skill in the art to set the predetermined time to 200 ms as 200 ms in computing is a reasonable length of time to monitor a signal to determine that the signal isn’t erroneous.As to claim 9
Okawa and Wells disclose the power failure detecting system as cited in claim 1; therefore Okawa and Wells also disclose the power failure detecting system as taught in the present claim 9. 
Okawa further discloses the power failure detecting system comprising: 
a management unit (speed command circuit 32, see Fig. 1) coupling to the control unit and obtaining the system interrupt instruction; wherein the management unit generates an error event according to the system interrupt instruction (see column 3, lines 23-32 and column 4, lines 17-24). As to claim 10
See rejection of claim 4.As to claim 11
See rejection of claim 5.As to claim 12
See rejection of claim 6.As to claim 16
Okawa and Wells disclose the power failure detecting systems as cited in claims 1 and 9; therefore, Okawa and Wells also disclose a power failure detecting method in which the power failure detecting systems of claims 1 and 9 perform.
As to claim 17
See rejection of claim 6.


Claims 7, 8, 13-15, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okawa et al. [Okawa] (US Patent No. 4,188,663), in view of Wells (US PGPub 2006/0006701), and further in view of Liu (US PGPub 2019/0317875).
As to claim 7
Okawa and Wells disclose the power failure detecting system as cited in claim 3; however, Okawa and Wells fail to specifically disclose the power failure detecting system wherein the error event records error information generated by the power unit during abnormal operation, and the error information comprises error time and reason for error. 
Liu discloses a system wherein error event records error information generated during abnormal operation, and the error information comprises error time and reason for error (see paragraph 0003, lines 3-10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Okawa’s and Wells’ inventions with Liu’s in order to document the power events, since doing so would help facilitate a maintenance staff to perform debugging (see paragraph 0003, lines 3-5).As to claim 8
Liu discloses the power failure detecting system of claim 2, wherein the management unit is a baseboard management controller (BMC) (system chip 150/BMC; see Fig. 1 and paragraph 0020, lines 6-7). 

As to claim 13
See rejection of claim 7.
As to claim 14
See rejection of claim 7.
As to claim 15
See rejection of claim 8.

As to claim 18
See rejection of claim 7.
As to claim 19
See rejection of claim 7.

Response to Arguments
Applicant’s arguments, see Remarks, filed on 7/2/2021, with respect to the rejection(s) of claim(s) 1-6, 9-12, 16 and 17 under 35 U.S.C. 103 as being unpatentable over Okawa et al. (US Patent No. 4,188,663) in view of Schindler (US Patent No. 6,104,215) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Okawa et al. [Okawa] (US Patent No. 4,188,663) and Wells (US PGPub 2006/0006701).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Brown whose telephone number is (571)272-5932.  The examiner can normally be reached Monday-Thursday from 5:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached at (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael J Brown/
Primary Examiner, Art Unit 2115